Citation Nr: 0213122	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  00-22 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to February 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2000 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

An anxiety disorder is primarily manifested by anxious 
feelings without depression or suicidal ideation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for an 
anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claim which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefit which the 
veteran is seeking.  In a March 2001 letter, the RO notified 
the veteran that he should submit records from a private 
hospital where he had been seen in an emergency room, and the 
records were received and associated with the claims file.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran's service medical records reveal that, in January 
1967, he underwent an examination for a medical board.  The 
medical board report indicated that he had a disability of 
chronic anxiousness.  The diagnosis was anxiety reaction, 
chronic, severe, manifested by phobic reaction, fear of 
flying, and being in high places, with feelings of 
disintegration, breathlessness and panic, anxiety with 
hyperventilation attacks, severe, somatic symptomatology, 
choking sensation with trouble swallowing, vague aches and 
pains, tremulousness, fear of taking drugs because of ill 
effects they might have on him and also the possibility of 
having a severe illness; predisposition moderate, 
developmental; precipitating stress, moderate, routine 
military life; psychiatric impairment, severe for military 
life, moderate for social and industrial life.

A rating decision in March 1967 granted entitlement to 
service connection for anxiety reaction and assigned an 
initial disability evaluation of 30 percent.

At a VA psychiatric examination in May 1967, the diagnosis 
was psychoneurotic anxiety reactions, intermittent acute 
episodes.  Librium was prescribed.

At a VA psychiatric examination in January 1968, the 
diagnosis was psychoneurosis, anxiety reaction, chronic, with 
acute episodes, presently severe but probably amenable to 
psychotherapy.

A rating decision in March 1968 increased the evaluation for 
anxiety reaction to 50 percent.

At a VA neuropsychiatric examination in December 1970, the 
veteran described anxiety attacks, which the examiner found 
were really phobias.  The diagnosis was anxiety reaction 
(phobic reaction).

A rating decision in February 1971 reduced the evaluation for 
anxiety reaction (phobic reaction) from 50 percent to 30 
percent, effective May 1, 1971.

A decision of the Board in November 1971 denied entitlement 
to an evaluation in excess of 30 percent for a nervous 
disorder.

At a VA psychiatric examination in December 1972, the veteran 
indicated that he was working as the news director of a radio 
station.  He gave a longstanding history of intermittent 
episodes of anxiety, nervousness, and tension which reached 
panic proportions.  On mental status examination, he showed a 
mild degree of anxiety with some slight tremulousness of the 
extremities.  The diagnostic impression was anxiety reaction.  
The examiner found that the veteran had minimal social and 
occupational impairment.

At a VA psychiatric examination in December 1973, the veteran 
stated that he was divorced and had a girlfriend.  He talked 
about various family stresses, strains, and problems which 
precipitated episodes of anxiety which reached near panic 
proportions.  On mental status examination, he showed a 
moderate degree of anxiety with some tremulousness and 
sweating.  The diagnostic impression was anxiety reaction.  
The examiner found that the veteran had mild social and 
occupational impairment.

Records of a VA Medical Center show that the veteran was an 
inpatient from March to April 1992.  During hospitalization, 
he participated in a substance abuse program.  The pertinent 
diagnoses were alcoholism and anxiety neurosis.

A rating decision in November 1992 confirmed and continued an 
evaluation of 30 percent for anxiety reaction.

In April 2000, the veteran asserted a claim of entitlement to 
an increased evaluation for his service connected anxiety 
reaction (phobic reaction).  

At a VA mental health clinic in September 1999, the veteran 
was seen by a clinical social worker.  He presented with a 
long history of generalized, free-floating anxiety.  He was 
scheduled to be evaluated by a psychiatrist.  

In September 1999, at an evaluation by a VA mental health 
clinic psychiatrist, the veteran indicated that he had quit 
drinking and smoking after a heart attack in June 1999.  He 
described a recent panic attack for which he was seen in an 
emergency room.  He complained of anxiety and of occasional 
trouble sleeping.  He was living with his 2 teenage sons, who 
were causing problems.  On mental status examination, he was 
calm, cooperative, and in no acute distress.  He was not 
anxious or depressed.  His thoughts were clear and his speech 
was normal.  He had no suicidal thinking.  The assessments 
were panic disorder with agoraphobia and alcohol dependence 
in early remission.  Xanax was prescribed.

At a VA mental health clinic in February 2000, it was noted 
that the veteran called to report that he had had a syncopal 
episode for which he was seen in an emergency room.  He 
stated that the house was spinning and he went down.  Records 
of a private hospital show that the veteran was seen in the 
emergency room in February 2000 after he fell to the floor at 
his home.  A CT scan of the brain was normal.  The assessment 
was syncope, vertigo, anxiety.

At the VA mental health clinic in May 2000, the veteran 
stated that he had gone to an emergency room twice after 
having episodes of "vertigo".  In June 2000, the veteran 
said that he had been having palpitations, but was free of 
panic attacks.  He stated that he had some agoraphobia at 
social events.  He was not depressed.

In August 2000, at the VA mental health clinic, the veteran 
stated that he was under a lot of pressure at home and was 
more anxious.  In September 2000, he was doing extremely well 
on Xanax.  He was not having panic attacks and he was not 
depressed.  He stated that his visits to the emergency room 
with panic attacks were behind him.  The assessments were 
panic disorder, in good control, and major depression, in 
remission.

At a personal hearing in November 2000, the veteran testified 
that: he was seeing a VA mental health clinic therapist every 
3 months; he was taking Xanax and Zoloft; he had panic 
attacks once or twice a day; he used to have panic attacks 4 
or 5 times per day; and he was concerned that his youngest 
son had been suspended from high school for attacking another 
student.

Analysis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.130, Diagnostic Code 9400, pertaining to 
generalized anxiety disorder, and a general formula for 
rating mental disorders provide that a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Upon consideration of the evidence of record, the Board finds 
that the veteran's disability picture does not more nearly 
approximate the criteria for an evaluation of 50 percent.  
Although the veteran testified in November 2000 that he has 
daily panic attacks, he told a VA psychiatrist at the mental 
health clinic in June 2000 and September 2000 that he was not 
having panic attacks.  Furthermore, except for the incident 
in February 2000 when he was seen at the emergency room of a 
private hospital, the veteran's claimed panic attacks during 
the pendency of this appeal have not been objectively 
confirmed.  While the veteran may have difficulty with social 
relationships and an anxious mood, he has indicated that he 
is supporting himself with Social Security retirement benefit 
payments and VA disability compensation and there is no 
indication in the record that he has applied for employment 
or would necessarily have difficulty in work relationships 
because of his service connected psychiatric disability.  He 
has not exhibited the other symptoms of psychiatric 
impairment required for an evaluation of 50 percent, such as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); or impaired abstract thinking.  The medical 
evidence set forth above does not show a worsening of the 
veteran's psychiatric status in recent years and in fact 
appears to demonstrate some improvement in his condition.  
The Board finds that the veteran's anxiety disorder 
manifested by present and longstanding free-floating anxiety 
is adequately and appropriately compensated by the currently 
assigned 30 percent evaluation.  Entitlement to an evaluation 
in excess of 30 percent for an anxiety disorder is not 
established.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9400 (2001).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002). 
   

ORDER

An increased evaluation for an anxiety disorder is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

